Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Amendment filed on 8/13/2021 has been entered.

Response to Arguments
Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Objections
Claim 21 is objected to because of the following informalities: the “a second patterned portion” in line 6 should be “ [[a]] the second patterned portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 10, 21 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fung (US 20210098631).

Regarding claim 1. (Currently Amended) Fung discloses A gate-all-around semiconductor device structure [0004] comprising: 
a nanosheet stack 25 [0051] disposed over a patterned portion 10’ (Fig 5) of a substrate 10 (Fig 4); and
an encapsulation structure 35/40/55 comprising a plurality of layers (Fig 11C) and surrounding the patterned portion (Fig 11A) of the substrate underlying the nanosheet stack, 
wherein the plurality of layers of the encapsulation structure are absent from the nanosheet stack (Fig 11A).

Regarding claim 2. (Original) Fung discloses The gate-all-around semiconductor device structure of claim 1, wherein the encapsulation structure is disposed within both a source/drain region 80/130 and a gate region 102/104 (Fig 21).

Regarding claim 7. (Original) Fung discloses The gate-all-around semiconductor device structure of claim 1, further comprising: 
a gate structure surrounding channels layers of the nanosheet stack and contacting the encapsulation structure (Fig 13A), 
wherein the encapsulation structure prevents the gate structure from contacting the patterned portion of the substrate (Fig 13A).


at least one gate-all-around semiconductor device [0004], 
wherein the at least one gate-all- around semiconductor device comprises: 
a nanosheet stack 25 disposed over a patterned portion 10’ (Fig 5) of a substrate 10 (Fig 4); and 
an encapsulation structure 35/40/55 comprising a plurality of layers (Fig 11C) and surrounding the patterned portion of the substrate underlying the nanosheet stack (Fig 11A), 
wherein the plurality of layers of the encapsulation structure are absent from the nanosheet stack (Fig 11A).

Regarding claim 21. (New) Fung discloses A gate-all-around semiconductor device structure comprising: 
a nanosheet stack 25 disposed over a first patterned portion 10’ (Fig 15: the portion 10’ under 54) of a substrate 10; 
a source/drain disposed 70/80 over a second patterned portion 10’ (Fig 15: the portion under 80) of the substrate; 
a first encapsulation structure 35/40 surrounding the first patterned portion of the substrate underlying the nanosheet stack (Fig 15); and 
a second encapsulation structure 55 surrounding a second patterned portion of the substrate underlying the source/drain (Fig 15), 
wherein the second encapsulation structure contacts the source/drain (Fig 15).

Regarding claim 23. (New) T Fung discloses he gate-all-around semiconductor device structure of claim 21, wherein the first encapsulation structure comprises a plurality of layers 35/40, and wherein the plurality of layers is absent from the nanosheet stack (Fig 15).

Allowable Subject Matter
Claims 3-6, 8-9, 11-13, 22 and 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an insulation layer disposed on a top surface of the patterned portion of the substrate”.

Regarding claim 6. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a device isolation layer disposed in contact with a recessed portion of the substrate, sidewalls of the patterned portion of the substrate, and a bottom surface of the encapsulation structure”.

Regarding claim 8. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an additional encapsulation structure 

Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an insulation layer disposed on a top surface of the patterned portion of the substrate”.

Regarding claim 22. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the second encapsulation structure contacts the top surface of the second patterned portion of the substrate and at least a portion of the bottom surface of the source/drain”.

Regarding claim 24. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the first encapsulation structure comprises: an insulation layer disposed on a top surface of the first patterned portion of the substrate”.

Regarding claim 27. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a device isolation layer disposed in contact with a recessed portion of the substrate, sidewalls of the fist patterned portion of the substrate, and a bottom surface of the first encapsulation structure”.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826